12/22/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               November 9, 2021 Session

      STATE OF TENNESSEE v. JALEAN ROBERT WILLIAMS AND
                 MARKEIL LINSKEY WILLIAMS

                Appeal from the Criminal Court for Davidson County
                  No. 2016-B-1164 Cheryl A. Blackburn, Judge
                     ___________________________________

                           No. M2020-01391-CCA-R3-CD
                       ___________________________________

A Davidson County grand jury indicted the defendants, Jalean Robert Williams and
Markeil Linskey Williams, for one count of premeditated first-degree murder and one
count of felony murder. Per a negotiated plea agreement, the defendants pled guilty to one
count of second-degree murder for which they each received a sentence of thirty years to
be served at 100%. The defendants also agreed to have the trial court determine whether
their sentence in the instant matter would be served concurrently or consecutively to a
sentence of life in prison plus fourteen years they were currently serving in Case No. 2017-
A-296. After a sentencing hearing, the trial court imposed consecutive terms. On appeal,
the defendants contend the trial court abused its discretion in imposing consecutive terms.
After a thorough review of the record, the applicable law, and the arguments of the parties,
we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT W. WEDEMEYER
and ROBERT L. HOLLOWAY, JR., JJ., joined.

Jay Umerley, Nashville, Tennessee (on appeal) and Nick McGregor, Nashville, Tennessee
(at trial), for the appellant, Jalean Robert Williams, and David Collins, Nashville,
Tennessee, for the appellant, Markeil Linskey Williams.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Megan M. King,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                              Facts and Procedural History
       This case arises out of the September 3, 2015 shooting death of the victim, Cianan
Napier, during an apparent robbery. Brothers and co-defendants, Jalean Robert Williams
and Markeil Linskey Williams1 were indicted for first-degree premeditated murder (Count
1) and felony murder (Count 2). Another co-defendant, Shirin Sidiqi-Khwaga, was also
charged in the indictment as an accessory after the fact, but her case was severed from that
of her co-defendants.

        On January 10, 2020, the defendants pled guilty to the lesser charge of second-
degree murder. During the plea hearing, the State recited the following facts as the bases
for the defendants’ convictions:

               Your Honor, in case number 2016-B-1164 had this case gone to trial
        the State’s proof would have been that on September the 3rd, 2015 in
        Davidson County a 911 call was received about a shots-fired.

                When officers arrived at the location, which was 906 Patricia Drive,
        they located the victim in this case, Mr. Cianan Napier, who was found dead
        from multiple gunshot wounds to his back. His shoes were missing. And his
        pockets were turned inside out. Witness statements placed Jalean [Williams]
        and Markeil Williams with Mr. Napier prior to his homicide. Shirin Khwaga
        drove the defendants away from the scene. They were gone prior to police
        arrival and would not come back when the police called and asked them to.

               On September the 5th, the defendants were taken into custody by
        police. And Jalean Williams was in possession of a pistol, which testing
        confirmed to be the weapon that killed Mr. Napier.

                And those would be the facts in this case.

As part of their plea, the defendants each agreed to a sentence of thirty years to be served
at 100%. They also agreed to allow the trial court to determine whether their thirty-year
sentence in the instant matter should be served concurrently or consecutively to their life
sentence in Case No. 2017-A-296.2

        1
           Because the defendants share the same surname, we will refer to them by their first name. We
mean no disrespect by this practice.
         2
           In 2017, the defendants were convicted of murder, as well as several other crimes, relating to the
September 4, 2015 robbery and shooting death of Kevin Ibara. The murder in that matter, took place the
day after the murder in the instant matter. As a result of their convictions, the defendants each received a
sentence of life imprisonment plus fourteen years. State v. Jalean Robert Williams and Markeil Linskey
Williams, No. M2019-0230-7-CCA-R3-CD, 2021WL 4305899 (Tenn. Crim. App. Sept. 22, 2021), perm.
app. filed (Tenn. Nov. 8, 2021).
                                                   -2-
        A sentencing hearing was held on October 6, 2020. At the hearing, the State
introduced the testimony of several members of the victim’s family concerning the
devastating effect of the defendants’ actions on their family. Additionally, the State
introduced the presentence reports prepared in the instant matter, the defendants’ juvenile
files, and the trial transcript and presentence reports from the defendants’ prior case, Case
No. 2017-A-296.

        After the State submitted its proof, Defendant Jalean called Anthony Williams, the
defendants’ father, as a witness. Mr. Williams testified that he and the defendants’ mother
divorced when the defendants were young and that he was awarded custody of the
defendants. At the time of the divorce, the defendants were “honor roll students and they
participated in a lot of after school activities as far as team sports and debates and . . . things
with school.” However, the divorce was hard on the defendants causing their school work
to “f[a]ll off.” Defendant Jalean also presented the testimony of the defendants’ “sister,”
Phyllis Beach. While Ms. Beach was not actually related to the defendants, they acted as
siblings, and Ms. Beach testified as to how the defendants’ actions and current
incarceration had impacted the “family.” Additionally, Defendant Jalean called Mr. Doug
Irwin. Mr. Irwin initially met Defendant Jalean when the defendant was in juvenile
detention. Since that time, Mr. Irwin has been mentoring Defendant Jalean. Mr. Irwin
testified concerning the defendant’s attempts to improve himself while incarcerated such
as obtaining his GED and being involved in several other programs. The final proof offered
by Defendant Jalean was his allocution. After reading his statement into the record, a copy
of Defendant Jalean’s allocution was entered as an exhibit to the hearing.

        At the conclusion of the sentencing hearing, the trial court noted that the sentencing
act outlines the purposes and principals to be considered by the sentencing court, including
the evidence presented at trial and during the sentencing hearing; the presentence reports;
the nature and characteristics of the criminal conduct; statistical information provided by
the Administrative Office of the Courts; the risk assessment; and, in the case of Defendant
Jalean, his allocution. The trial court also noted that in reviewing the nature of the offense,
the court can “look behind” the plea agreement and consider the true nature of the offense
committed. Furthermore, though the length of the sentence was part of the plea agreement,
the trial court reviewed the enhancement and mitigating factors submitted by the parties as
part of the trial court’s overall determination concerning consecutive or concurrent
sentences.

        When discussing the appropriateness of concurrent or consecutive sentences, the
trial court noted that simply being convicted of two murders does not automatically require
consecutive sentences. Rather, the court must make specific findings in support of
imposition of consecutive terms. The trial court then concluded, however, that consecutive
                                               -3-
sentences were appropriate after finding both defendants to be dangerous offenders whose
behavior indicated little or no regard to human life and who had no hesitation about
committing a crime in which the risk to human life is high. In support of this finding, the
trial court stated,

       Well, clearly, in this particular situation, we have the first homicide where
       you have a good friend [the victim], and there is testimony that, well, first of
       all, that [the victim] ran out of the house, and the words that the defendants
       gave when Defendant Markeil [called 911], I believe that was [Defendant
       Markeil] that [claimed the victim] had killed himself, [the victim] had killed
       himself. Well, that wasn’t accurate. [The victim] was shot three times in the
       back. And then that was the day before . . . [the next day] Ms. Khwaga and
       the two defendants go over to the house where the other victim (Case No.
       2017-A-296), when they go into the house, there’s a drug deal and then there
       is an execution and a series of gunshots throughout that, for which a witness
       hears it and then sees [the defendants] running away; and then [the
       defendants] get into the situation with the police where they’ve taken the
       drugs and guns from that house, and they’re caught with all that. So those
       are the situations where we have somebody who on one day kills somebody
       and then [the next day kills] another; and both of these are extremely,
       extremely dangerous situations.

       So, . . . as far as consecutive sentences, it is an offender who is dangerous
       and the aggregate term reasonably relates to the severity of the offenses and
       it is necessary in order to protect the public from further serious conduct.

In addition to finding Defendant Jalean to be a dangerous offender, the trial court also
found consecutive sentences were appropriate because Defendant Jalean was on probation
at the time of the murders.

        Based on these findings, the trial court order the defendants’ thirty-year sentences
in the instant matter to be served consecutively to their sentences of life imprisonment plus
fourteen years in Case No. 2017-A-296. This timely appeal followed.

                                          Analysis

        On appeal, the defendants contend the trial court erred in imposing consecutive
terms. More specifically, they claim the evidence preponderates against the trial court’s
determination that there is a need to protect society from the defendants. The State submits
the trial court did not abuse its discretion, and therefore, the defendants’ sentences are
presumed reasonable and should be affirmed. We agree with the State.
                                            -4-
       This Court reviews challenges to the length of a sentence within the
appropriate sentence range “under an abuse of discretion standard with a ‘presumption of
reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012). A trial court must
consider any evidence received at the trial and sentencing hearing, the presentence report,
the principles of sentencing, counsel’s arguments as to sentencing alternatives, the nature
and characteristics of the criminal conduct, any mitigating or statutory enhancement
factors, statistical information provided by the Administrative Office of the Courts as to
sentencing practices for similar offenses in Tennessee, any statement that the defendant
made on his own behalf, and the potential for rehabilitation or treatment. State v. Ashby,
823 S.W.2d 166, 168 (Tenn. 1991) (citing Tenn. Code Ann. §§ 40-35-103, -210; State v.
Moss, 727 S.W.2d 229, 236 (Tenn. 1986); State v. Taylor, 744 S.W.2d 919 (Tenn. Crim.
App. 1987)); see Tenn. Code Ann. §§ 40-35-102 (2019), 41-1-126 (2019) (validated risk
and needs assessments).

        The abuse of discretion with a presumption of reasonableness standard also applies
to the imposition of consecutive sentences. State v. Pollard, 432 S.W.3d 851, 859 (Tenn.
2013). A trial court has broad discretion in determining whether to impose consecutive
service. Id. A trial court may impose consecutive sentencing if it finds by a preponderance
of the evidence that one criterion is satisfied in Tennessee Code Annotated section 40-35-
115(b)(1)-(7) (2019). In determining whether to impose consecutive sentences, though, a
trial court must ensure the sentence is “no greater than that deserved for the offense
committed” and is “the least severe measure necessary to achieve the purposes for which
the sentence is imposed.” Tenn. Code Ann. § 40-35-103(2), (4) (2019); see State v.
Desirey, 909 S.W.2d 20, 33 (Tenn. Crim. App. 1995).

       When the court bases consecutive sentencing upon its classification of the defendant
as a dangerous offender, it must also find that an extended sentence is necessary to protect
the public against further criminal conduct by the defendant and that the consecutive
sentences reasonably relate to the severity of the offense committed. State v. Lane, 3
S.W.3d 456, 460-61 (Tenn. 1999); State v. Wilkerson, 905 S.W.2d 933, 937-38 (Tenn.
1995).

       In imposing consecutive sentences in the instant matter, the trial court found the
defendants to be dangerous offenders whose behavior showed little regard for human life
and who had no hesitation to commit the offenses when the risk to human life was
high. See id. § 40-35-115(b)(4) (2019). In support of his findings, the trial court noted the
defendants committed two execution-style murders in back to back days. In the instant
matter, the victim was a friend of the defendants, and they shot him in the back three times
as he attempted to flee the defendants’ attempt to rob him. Additionally, when the
defendants called the police, they disingenuously claimed the victim, who had been shot in
                                            -5-
the back three times, committed suicide. The next day, the defendants turned what
appeared to be a drug deal into a robbery and another execution-style murder. Furthermore,
shortly after committing the second murder, the defendants attempted to evade police in
both a motor vehicle and on foot before being apprehended in possession of the drugs and
guns they stole from the second murder scene and the murder weapon from the first murder.
Based on these actions, the trial court determined there was a need to protect the public
against further criminal conduct by the defendants and that the consecutive terms
reasonably related to the severity of the two execution-style murders committed by the
defendants. The record supports the trial court’s determination that the defendants are
dangerous offenders. Therefore, the trial court did not abuse its discretion and the
defendants’ sentences are presumed reasonable.

       In addition to a broad challenge to the trial court’s finding and application of the
“dangerous offender” classification, both defendants specifically argue that consecutive
terms are not reasonably necessary to protect the public from future criminal acts, given
the advanced age at which they would be paroled on their life sentences. However, this
Court has routinely held that “trial courts should consider whether or not consecutive
sentencing is ‘necessary to protect the public against further criminal conduct by the
defendant,’ as required by Wilkerson, 905 S.W.2d at 939, by gauging the defendant’s level
of dangerousness as the defendant stands at the time of sentencing.” State v. Andrew Mann,
No. E2010-00601-CCA-R3-CD, 2012 WL 184157, at *19 (Tenn. Crim. App. Jan. 23,
2012), perm. app. denied (Tenn. June 20, 2012); see also State v. Eric Ricardo
Middleton, No. W2010-01427-CCA-R3-CD, 2011 WL 5573730 (Tenn. Crim. App. Nov.
14, 2011) (upholding a twenty-five-year sentence ordered to be served consecutive to a
mandatory life sentence), perm. app. denied (Tenn. April 12, 2012); State v. Joshua Lee
Brown, No. M2010-00437-CCA-R3-CD, 2011 WL 4489410 (Tenn. Crim. App. Sept. 28,
2011) (upholding a twenty-year sentence ordered to be served consecutive to a sentence of
life without the possibility of parole) perm. app. denied (Tenn. Feb. 16, 2012); State v.
Randy Parham, No. W2009-02576-CCA-R3-CD, 2010 WL 5271612 (Tenn. Crim. App.
Dec. 10, 2010) (upholding a sentence of six years ordered to be served consecutive to a
sentence of fifteen years to be served at 100%, both of which were ordered to be served
consecutive to a sentence of twenty-five years to be served at 100%) no perm. app. filed.
At the time of the sentencing hearing in the instant matter, the defendants stood convicted
of two execution-style murders which they had committed within a twenty-four-hour
period. Clearly, the record supports the trial court’s determination that it was necessary to
protect the public from the defendants’ future criminal actions.

       Finally, though Defendant Jalean focuses his argument on the trial court’s finding
of a dangerous offender and the overall length of his sentence, we note the trial court also
found he committed the offense while on probation. See id. at (b)(6). This factor is also

                                            -6-
supported by the record. Accordingly, the trial court did not abuse its discretion, and
Defendant Jalean’s sentence is presumed reasonable.

                                      Conclusion

        Based on the foregoing reasoning and authorities, we affirm the judgments of the
trial court.




                                            ____________________________________
                                            J. ROSS DYER, JUDGE




                                         -7-